UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                        fiLED
                                                                                  NOV 1 3 2012
                                             )                            Clerk, u.s. D1stnct & uanKruptcy
                                                                         C1urts for the District of Columbia
UNITED STATES OF AMERICA                     )
                                             )
       V.                                    )      Criminal No. 07-0029 (PLF)
                                             )
YASHIKA ARCHER,                              )
                                             )
       Defendant.                            )




                          MEMORANDUM OPINION AND ORDER

               This matter is before the Court on defendant Yashika Archer's motion to

expunge her criminal record. Upon consideration of Ms. Archer's motion, the relevant legal

authorities, and the entire record in this case, the Court will deny Ms. Archer's motion.

               In February 2007, Ms. Archer was charged in a two-count information with

Interstate Communications, in violation of 18 U.S.C. § 875(c) (Count One) and Threatening to

Kidnap, Injure, or Physically Damage, in violation of 22 D.C. Code§ 407 (Count Two).

Later that month, Ms. Archer pled guilty to Count Two, a misdemeanor; Count One was

dismissed at the time of sentencing. The Court sentenced Ms. Archer to 180 days of

incarceration, with all but 20 days suspended, to be served on weekends, with three years of

supervised release incorporating mental health treatment. See Judgment [Dkt. No. 14]. In

addition, Ms. Archer was also ordered to pay $2,207.00 in restitution.

               Ms. Archer now requests that the Court expunge her criminal record because

this was her first conviction and the incidents giving rise to the case were "completely out of

character" and "will unduly hinder her ability to continue to work and deprive her of future
job opportunities." Mot. to Expunge [Dkt. No. 21] at 2. 1 Ms. Archer does not contest her

guilt or any of the circumstances surrounding her arrest and conviction.

               The court may order expungement where it is required or authorized by statute,

or "in exercise of [its] inherent equitable powers." Doe v. Webster, 606 F.2d 1226, 1231

(D.C. Cir. 1979). See id. at 1231 n.8 ("The power to order expungement is a part of the

general power of the federal courts to fashion appropriate remedies to protect important legal

rights."). When the court exercises its inherent equitable power to order expungement, it

requires "either a lack of probable cause coupled with specific circumstances, flagrant

violations of the Constitution, or other unusual and extraordinary circumstances." Id. at 1230.

               "[A]bsent specific statutory authority" -and Ms. Archer cites no such

authority- "it would be wholly inappropriate to order ... expungement in a case such as

this where there has been not only a valid arrest but a valid conviction." Doe v. Webster, 606

F.2 at 1231. Moreover, Ms. Archer has failed "to make the necessary showing for this Court

to exercise its inherent, equitable expungement power." United States v. Wilson, Criminal

No. 98-0558, 2008 WL 2446134, at *1 (D.D.C. June 17, 2008). Ms. Archer's only claim is

that she "will be able to fulfill higher level functions at work without the impediments of a

prior conviction." Mot. to Expunge at 2. While it is true that an arrest record can be a

"substantial barrier" to employment, Menard v. United States, 498 F.2d 1017, 1024 (D.C.

Cir. 1974), that bare generalization does not warrant the remedy of expungement of a record

of arrest or conviction. See United States v. Wilson, 2008 WL 2446134, at *1-*2 ("[S]uch


               On July 10, 2012, Ms.Archer filed two nearly identical prose motions to expunge
[Dkt. No. 17] and to seal [Dkt. No. 18] her criminal record. On Oct. 22, 2012, the Federal Public
Defender filed a Motion to Expunge [Dkt. No. 21] on Ms. Archer's behalf.

                                                2
harm is insufficient to outweigh the government's interest in maintaining a record of her arrest

and conviction, as [she] does not argue that she was improperly arrested or convicted or that

her present situation is unattributable to her own actions."); In re Reid, 569 F. Supp. 2d 220,

222 (D.D.C. 2008) (holding that petitioner's inability to obtain employment is insufficient

grounds for expungement).

              Accordingly, for the foregoing reasons, it is hereby

              ORDERED that Ms. Archer's motions to expunge and seal her criminal record

[Dkt. Nos. 17, 18 and 21] are DENIED.

              SO ORDERED.


                                                   ~ 2( d;:;· -cL.
                                                    PAULL. FRIEDMAN
                                                    United States District Judge




                                               3